September      3, 1953



Hon. Lloyd G. Rust,         Jr.               Opinion    No.    S-96
County Attorney
Wharton   County                              Re:   Applicability    of the pro-
Wharton,   Texas                                    visions    of the County
                                                    Workmen’s       Compensation
Dear     Mr.   Rust:                                law to certain     officials.

                 Your    request   for   our opinion    reads    in part   as fol-.
lows :

                   “Are the County Service       Officer,   the Li-
         brarian,     the County Health Officer,        the County
         Agricultural      Agent, the County Home Demonstra-
         tion Agent, the County Welfare           Case Worker,       the
         County Health Nurse,          and the Deputy County Clerks,
         Deputy Sheriffs        and County Tax Collectors         county
         officials    or are they county employees          and covered
         by Article      8309c, V.A.C.S.,     the Workmen’s        Com-
         pensation      Act for county employees         and should pre-
         miums      be paid on their salaries      on the Workmen’s
         Compensation        Insurance    policy  carried    by the Coun-
         ty as provided       in Article  8309c, V.A.C.S.      ?”

               Section      1, Article   8309c, Vernon’s    Civil Statutes,
authorizes    counties      to provide    Workmen’s    Compensation     In-
surance    for county      employees     and provides,   in part, that:

                 u ‘Employee’     shall mean every person   in the
         service    of the county who has been appointed     in ac-
         cordance     with the provisions   of the Law.  No per-
         son in the service     of the county who is paid on a
         piece work basis or on a basis other than by the hour,
         day, week, month or year shall be considered         an em-
         ployee   and entitled to compensation     under terms of
         the provisions     of this Act.”
                                                                                 .   .




Hon.   Lloyd   G. Rust,   Jr.,   page   2 (S-96)




              In view of this definition,  the County Service      Of-
ficer,  Art. 5798a-2,   Vernon’s   Civil Statutes,   and the County
Librarian,   Art. 1683, Vernon’s     Civil Statutes,   are appointed
by the Commissioners’       Court and are county employees        un-
der the literal  wording   of the Workmen’s     Compensation      Act
for county employees.

               County Health Officer.        Article, 4423, Vernon’s
Civil Statutes,    provides    that the .Commissioners’        Court shall
appoint a County Health Officer          and no compensation        or salary
shall be allowed     except for services        actually  rendered.      The
determination     of the classification     of this position    would de-
pend on the facts.      In a county in which a physician’s          full time
is devoted to county business,         he would be an employee          of the
county under Art. 8309~.         However,     if the employment       in such
capacity   is incidental    to his private    practice   and is handled
in his own office,     he is not a county employee.

               The County Agricultural         Agent and the County
Home Demonstration          Agent appointed      pursuant   to the pro-
visions   of Article     164 of Vernon’s    Civil Statutes are State
employees     and are not included        within the provisions      of
the County Workmen’s          Compensation      Act.   However,    they
are covered    by the Workmen’s         Compensation      Act for federal
employees.      5 U.S.C.A.,     ch. 15, sec. 790 (Federal       Employees
Compensation       Act).

               County Welfare     Case Worker.      The County Wel-
fare Case Worker      in the usual sense is a State employee.          Art.
695c, V.C.S.      However,    a county case worker       employed   by the
Commissioners’       Court for the purpose      of assisting   them in de-
termining    which persons     are eligible  for county support     as
paupers,   idiots and lunatics,    is a county employee      and as such
is covered    by the provisions    of the County Workmen’s        Compen-
sation Act.

              County Health Nurse.    Section  1 of Article  4528a,
Vernon’s   Civil Statutes,  provides that the Commissioners’
Court shall employ    one or more Graduate    Registered    Nurses,
subject  to removal   by the Commissioners’     Court without prior
Hon.      Lloyd   G. Rust,    Jr.,   page   3 (S-96)




notice.

               Deputy County      Clerks,     Deputy   Sheriffs   and
Deputy   County Tax Collectors.           Article   3902, Vernon’s
Civil  Statutes,  provides    that county officers      shall apply
to the County Commissioners’           Court for authority      to ap-
point deputies,    assistants    or clerks.

              In view of the above    statutory   provisions,    it
is oar opinion    that the County Health      Nurse,    Deputy
County Clerks,     Deputy Sheriffs    and Deputy County        Tax
Collectors   are county    employees.



                                     SUMMARY

                   The County     Service    Officer,     the .County
          Librarian,      the County Health       Officer,      County
          Health     Nurse,   Deputy County       Clerks,      Deputy
          Sheriffs     and Deputy     County    Tax Collectors         are
          county employees        within the meaning         of Article
          8309c,     Vernon’s    Civil Statutes     (County      Work-
          men’s     Compensation      Act).    The County        Agri-
          culture    Agent and the County Home Demonstra-
          tion Agent dare State employees,          and are not in-
          cluded within the provisions         of the County Work-
          men’s     Compensation      Act.  However,       they are
          covered     by the provisions       of the Federal        Work-
          men’s     Compensation      Act.

                  The County Welfare       Case Worker      in the
          usual sense     is a State employee.       (Art. 695~.
          V.C.S.)     However,     a county   case worker      em-
          ployed    by the Commissioners’         Court   for the
          purpose     of assisting   them in determining        which
          persons     are eligible   for county    support    as pau-
          pers,   idiots   and lunatics   is a county     employee
          and as such is covered         by the provisions      of the
                                                                                   r   ^




Hon.    Lloyd   G. Rust,   Jr.,   page   4 (S-96)




        Workmen’s       Compensation       Act.

APPROVED:                                              Yours   very   truly,

J. C. Davis,   Jr.                                JOHN BEN SHEPPERD
County Affairs     Division                          Attorney General

Willis E. Gresham
Reviewer
                                                  BY
Burnell   Waldrep
Executive   Assistant                                                  Assistant


John Ben Shepperd
Attorney General

JB:da